Citation Nr: 0424634	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  98-12 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the United States Naval Reserves (USNR) from June 1972 to 
September 1972.  Thereafter, he served on active duty in the 
United States Navy form October 1972 to September 1974.  The 
veteran also had subsequent service in the USNR until March 
1978, to include several periods of ACDUTRA.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss began many years 
after his active duty, and there is no indication of a nexus 
between this condition and any incident of active military 
service.

2.  There is no competent medical evidence of a nexus between 
his tinnitus and any incident of active military service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service records show that the veteran served in the United 
States Navy as an ordnance mechanic.  Service medical records 
are negative for complaints or findings left ear hearing 
loss.  A September 1974 separation examination notes that the 
whispered voice test was conducted and the veteran received a 
15/15 evaluation for the left ear.  The examination contained 
no audiometric test results.  USNR triennial examination 
dated April 1976 noted normal clinical evaluation of the 
ears.  The examination contained no audiometric test results.  
In March 1977, the veteran was found physically qualified for 
12 days of training.  

An August 1997 examination report from Corporate Health 
Centre noted that the veteran reported exposure to noise, 
specifically gunfire, during his military service.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
40
70







No speech audiometry results were noted.  The examiner noted 
findings of mild hearing loss at 3000 Hz and moderate severe 
hearing loss at 4000 Hz.  

At his March 1998 VA examination, the veteran reported that 
he was exposed to gun, rifle, and mortar noise during his 
military service.  The veteran also indicated that he had 
constant, bilateral, ringing tinnitus.  He reported that his 
tinnitus began in 1973 while in the military service.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
35
80







Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The examiner noted high-frequency 
sensorineural hearing loss, left ear, and constant bilateral, 
ringing, tinnitus.

At his October 1998 RO hearing, the veteran testified he was 
exposed to fire arms training in boot camp and periodic 
weapons qualifications.  He indicated that sometimes he would 
wear hearing protection.  The veteran testified that when he 
was exposed to live fire, he would be told that he would 
experience ringing in his ears and it would pass.  He 
indicated that his tinnitus would come and go, but within the 
past ten years had gotten increasingly worse.  

At his March 2004 VA examination, the veteran reported that 
the situation of greatest difficulty was when there was 
background noise and he was not looking at the speaker.  The 
veteran indicated that while in service he was exposed to 
noise from weapons on both ammunition and aircraft carriers, 
and from the firing of handguns and rifles.  He stated that 
he was unaware of the cause of his hearing loss and he was 
not aware of any hearing loss that occurred in service even 
though he did have tinnitus while in the service.  He denied 
exposure to recreational noise after separation from service.

The veteran indicated that he had a high-pitched ringing 
tinnitus bilaterally, but louder in the left ear, there was 
no change in frequency or intensity of the tinnitus.  He 
reported the onset of the tinnitus while in service and 
described it as annoying and interfered with his sleep.  

It was the examiner's opinion that it was not likely that the 
tinnitus was the result of any activity during service.  The 
examiner based his conclusion on no notation in the veteran's 
service medical records of his ever having tinnitus.  It was 
noted that it was conceivable that he had intermittent 
tinnitus while in the military, but it was not constant and 
was not present when he was separated from service

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
40
85







Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  

The examiner diagnosed mild high frequency sensory neural 
hearing loss bilaterally.  It was the examiner's opinion that 
it was not likely that his hearing loss was the result of any 
activity during military service.  The examiner noted that 
this conclusion was based on there being an absence of any 
notation in the veteran's service medical records of a loss 
of hearing.  The examiner also noted that in the report of 
medical examinations the veteran denied any tinnitus, ear 
problems, or impaired hearing.  

In order to clarify the examiner's March 2004 VA examination, 
the examiner noted in e-mail correspondence dated April 2004 
that it was less likely than not (less than 50/50 
probability) the veteran's tinnitus and left ear hearing loss 
was caused by or was a result of his military service.  

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated August 2002, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the August 2002, letter, the Board 
found that further development was needed and requested that 
the RO schedule a VA examination for the veteran.  The 
veteran was afforded a VA examination in March 2004.  After 
the letter was issued and the VA examination was conducted, 
the issue on appeal was adjudicated and a supplemental 
statement of the case was issued in April 2004.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

Analysis

In this case, the veteran meets the requirements for impaired 
hearing of his left ear as he had a speech recognition score 
of 82 percent and auditory thresholds in 3000 Hz and 4000 Hz 
are more than 26 decibels.  However, an e-mail clarification 
from the examiner's March 2004 VA examination contained in 
the claims file dated April 2004 indicated an opinion that it 
was less likely than not that the veteran's left ear hearing 
loss and tinnitus was related to his military service.  The 
examiner based his findings on there being an absence of any 
notation in the veteran's service medical records of a loss 
of hearing.  The examiner also noted that in the report of 
medical examinations the veteran denied any tinnitus, ear 
problems, or impaired hearing.  There is also no indication 
of left ear hearing loss within one year of service 
separation.

In short, it is found that the preponderance of the evidence 
is against the veteran's claims for entitlement to service 
connection for left ear hearing loss and tinnitus.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claims that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal as to this issues are denied.  38 U.S.C.A. § 
5107(b); See also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



